Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 1 of 16

JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

Antonette Silvestri

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

William T. Salzer, Esq, Swartz Campbell LLC,

1650 Market St.

, 38th FI., Phila., PA 19103, Phone:

Montgomery County, P

DEFENDANTS

NOTE:
THE TRACT

Attorneys (If Known)

 

IRAN AAR Anan

County of Residence of First Listed Defendant

Children's Hospital of Philadelphia

Pp

CIN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

Paul J. Sopher, Esq, Littler Mendelson, Three Parkway
1601 Cherry St, Suite 1400, Phila, PA 19102,

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

mn

U.S, Government
Plaintiff

O

U.S. Government
Defendant

[x]3 Federal Question
(U.S. Government Not a Party)

C 4 Diversity
(ndicate Citizenship of Parties in Item Ht)

 

(For Diversity Cases Only)

PTF

Citizen of This State

Citizen of Another State

O

Citizen or Subject ofa
Foreign Country

O

ILL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff’

and One Box for Defendant)

DEF

1 §jt

Incorporated or Principal Place

PTF

LJ 4

DEF

[x]4

of Business In This State

3

2

O

Incorporated ave Principal Place

[L]s (s

of Business In Another State

3 Foreign Nation

Ekg

[L]6 [Je

 

 

 

IV. NATURE OF SUIT (Ptace an “Xin One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | ]625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act

310 Airplane CT 365 Personal Injury -

H

315 Airplane Product Product Liability
Liability [_] 367 Health Cares
| | 320 Assault, Libel & Pharmaceutical
Slander Personal Injury
| 330 Federal Employers* Product Liability
Liability [_] 368 Asbestos Personal

340 Marine

345 Marine Product
Liability

350 Motor Vehicle

355 Motor Vehicle
Product Liability

| | 360 Other Personal

Injury

|] 362 Personal Injury -

Medical Malpractice

Injury Product
Liability
PERSONAL PROPERTY

H 370 Other Fraud

371 Truth in Lending
[_ | 380 Other Personal
Property Damage
[J 385 Property Damage
Product Liability

 

CIVIL RIGHTS PRISONER PETITIONS

of Property 21 USC 881

423 Withdrawal

A

r

376 Qui Tam (37 USC
3729(a))
400 State Reapportionment

 

410 Antitrust

 

 

 

740 Railway Labor Act

751 Family and Medical
Leave Act

790 Other Labor Litigation

H

 

120 Marine
130 Miller Act
140 Negotiable Instrument
L] 150 Recovery of Overpayment
& Enforcement of Judgment
H 151 Medicare Act
152 Recovery of Defaulted
Student Loans
(Excludes Veterans)
[J 153 Recovery of Overpayment
of Veteran's Benefits
[_] 160 Stockholders’ Suits
[ ] 190 Other Contract
195 Contract Product Liability
7 196 Franchise
REAL PROPERTY
[_ [210 Land Condemnation
[| 220 Foreclosure
230 Rent Lease & Ejectment
240 Torts to Land
245 Tort Product Liability
[_]290 All Other Real Property

 

|_| 440 Other Civil Rights

|_| 441 Voting

«| 442 Employment

443 Housing/
Accommodations

|_| 445 Amer. w/Disabilities -
Employment

446 Amer. w/Disabilities -
Other

448 Education

Habeas Corpus:
| 463 Alien Detainee
| 510 Motions to Vacate
Sentence
l | 530 General
| | 535 Death Penalty
Other:
340 Mandamus & Other
550 Civil Rights
555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

791 Employee Retirement
Income Security Act

430 Banks and Banking

450 Commerce

|_| 460 Deportation

|_| 470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit
(15 USC 1681 or 1692)

485 Telephone Consumer
Protection Act

 

 

|_]690 Other 28 USC 157
__ PROPERTY RIGHTS
820 Copyrights
830 Patent |
835 Patent - Abbreviated
New Drug Application [|
840 Trademark
LABOR | 880 Defend Trade Secrets [7]
710 Fair Labor Standards Act of 2016
Act Hl
| 720 Labor/Management SOCIAL SECURITY
Relations 861 HTA (1395ff) +

862 Black Lung (923)

864 SSID Title XVI
[] 865 RSI (405(g))

863 DIWC/DIWW (405(g)) |__

490 Cable/Sat TV

850 Securities/Commodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

 

[FEDERAL TAX SUITS

895 Freedom of Information

 

 

{| 870 Taxes (U.S, PlaintifT
or Defendant)
[| 871 IRS—Third Party

 

IMMIGRATION

26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
| 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X" in One Box Only)

2

| Original
Proceeding

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

Removed from
State Court

3. Remanded from

Appellate Court

29 U.S.C, § 623 et seq. and 43 P.S. § 951 et seq.

Oo 4 Reinstated or [_] 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Reopened

Transfer

6 Multidistrict
Litigation -

C8 Multidistrict
Litigation -
Direct File

 

Brief description of cause:

age discrimination

(-] CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

 

VILL RELATED CASE(S)

IF ANY

(See jastructions):

JUDGE

DEMAND $

CHECK YES only if demanded in complaint:

JURY DEMAND:

DOCKET NUMBER

 

[x] Yes C] No

 

DATE
June 28, 2021
FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

fo
VY OF RECORD

oi

APPLYING IFP

 

JUDGE

MAG. JUDGE
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 2 of 16

J§ 44 Reverse (Rev, 10/26)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other paper's as
tequired by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet, Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

La)

(b)

3)

Ih

Til.

IV.

VI.

VIE

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations, If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

County of Residence, For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cascs, enter the name of the county in which the first listed defendant resides at the time of filing, (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.}

Attorneys. inter the firm name, address, telephone number, and attorney of record, If there are several attorneys, list them on aq attachment, noting
in this section "(see attachment)". : : .

Jurisdiction. The basis of jurisdiction is set forth under Rule &(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "XK"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff, (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box,

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) ‘This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states, When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section IIL below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for; Nature of Suit Code Descriptions. ,

Origin, Piace an "X" in one of the seven boxes,

Original Proceedings. (1} Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441,
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Titts 28 U.S.C. Section 1404{a), Do not use this for within district transfers or
multidistrict litigation transters.

Multidistrict Litigation — Transfer, (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407,

Multidistrict Litigation — Direct File. (8) Check this box when a multidisirict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NO'T AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue,

Cause of Actiou. Report the civil statute directly related to the causc of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an "X“ in this box if yeu are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded,

VIL Related Cases, This section of the JS 44 is used to reference related pending cases, if any, If there are related pending cases, insett the docket

numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 3 of 16

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 2921 Morris Road, Ardmore, PA 19003

 

Addveeeo? Deteadane: 3401 Civic Center Boulevard, Phildelphia, PA 19104

 

Place of Accident, Incident or Transaction, 401 Civic Center Boulevard, Philadelphia, PA 19104

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case [1 is / [2] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: Must sign here

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
(] 1. Indemnity Contract, Marine Contract, and All Other Contracts (1 1. Insurance Contract and Other Contracts
[] 2. FELA CJ 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury LJ 3. Assault, Defamation
[] 4. Antitrust [J] 4. Marine Personal Injury

5. Patent LJ] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations [J] 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability
( 8. Habeas Corpus L] 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases LJ] 9. All other Diversity Cases
LJ 10. Social Security Review Cases (Please specify):
(1 #11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is ta remove the case from eligibility for arbitration.)

L William T. Salzer

, counsel of record or pro se plaintiff, do hereby certify:

 

iY Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

oe. __ 6 ut) 4 sidh Ker if 42657

Attorney-at-Law Pro St Plaintiff Attorney LD. # (if applicable)

   

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 4 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Antonette Silvestri CIVIL ACTION

We

The Children's Hospital of Philadelphia ; NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

blu | LU WW William T. Salzer

( )

( )
( )

( )

( )
(xx)

 

 

 

Date Attornéy-at-law Attorney for Plaintiff
215-299-4346 215-299-4301 wsalzer@swartzcampbell.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 5 of 16

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

(a) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading,

(b) In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management ot
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

{e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court,

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (ec) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "complex
litigation” as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment, See §0.1 of the

. first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1} large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition, It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues, See $0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 6 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SWARTZ CAMPBELL LLC
BY: William T. Salzer
Daniel H. Assaraf Attorneys for Plaintiff,
Identification No. 42657/322158 Antonette Silvestri
One Liberty Place - 38th Floor
1650 Market Street
Philadelphia, PA 19103
(215) 564-5190
wsalzer@swartzcampbell.com
dassaraf@swartzcampbell.com

 

 

 

ANTONETTE SILVESTRI,
Plaintiff,
NO.
vs.
JURY TRIAL DEMANDED

THE CHILDREN’S HOSPITAL OF
PHILADELPHIA

Defendant.

COMPLAINT

Plaintiff, Antonette Silvestri, by and through her undersigned counsel,
Swartz Campbell LLC, brings this Complaint and avers as follows.
IL INTRODUCTION

1. Plaintiff, Antonette Silvestri (“Silvestri”), initiates this civil action to
redress violations by Defendant, The Children’s Hospital of Philadelphia (“CHOP”),
of the Age Discrimination in Employment Act, 29, U.S.C. § 623 et seq. (the “ADEA”)
and the Pennsylvania Human Relations Act, 43 P.S. § 951 et seq. (the “PHRA’),

Plaintiff was unlawfully demoted from her managerial position, transferred to a
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 7 of 16

staff position and constructively discharged from her employment on the basis of
her age as fully set forth below. —
Ii. JURISDICTION AND VENUE

2. This Court may properly maintain jurisdiction over Defendant because
Defendant is incorporated or maintain their principal place of business within this
jurisdiction and employed Plaintiff within this jurisdiction.

3. This court has subject matter jurisdiction over this action pursuant to
28 U.S.C. §1331 because Plaintiff has asserted claims which arise under the laws of
the United States. Further, this court has supplemental jurisdiction over Plaintiffs
state law claim because they arise out of the same circumstances and are based on a
common nucleus of operative facts.

A. Venue is properly laid in this District pursuant to 28 U.S.C. §1391
(b)(1)(@) because Defendant resides in and/or conducts business in this judicial
district and because a substantial part of the acts and/or omissions giving rise to the
claims set forth herein occurred in this judicial district.

5, Plaintiff exhausted her administrative remedies because she timely
filed a Charge with the Equal Employment Opportunity Commission (“EEOC”) and
the Pennsylvania Human Relations Commission (“PHRC”). Sixty days have passed.
since filing her EEOC charge and Plaintiff has not received a Dismissal and Notice
of Rights or a Notice of Right to Sue from the EEOC, attached as Exhibit A. More

than a year has passed since Plaintiff filed her PHRC charge on February 11, 2019.
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 8 of 16

III, PARTIES
—«6:. Antonette Silvestri is an individual currently residing at 2921 Morris
Road, Ardmore, PA 19003.

7. CHOP is a non-profit domestic corporation organized and existing
under the laws of the Commonwealth of Pennsylvania that employed more than
twenty persons at all times material hereto. CHOP’s principal place of business is
3401 Civic Center Boulevard, Philadelphia, PA 19104.

8. CHOP was an employer of Plaintiff within the meaning of the ADEA
and PHRA.

9. At all times relevant herein, CHOP acted by and through its agents,
servants and employees, each of whom acted at all times relevant herein within the
course and scope of their employment with CHOP.

IV. FACTUAL BACKGROUND

10. = Silvestri was born on September 12, 1959.

11. | Silvestri began her employment at CHOP on October 7, 1996.

12. In 2008, Silvestri was promoted to the position of Advanced Practice
Provider Manager of the CHOP Emergency Department.

13. As Advanced Practice Provider Manager of the CHOP Emergency
Department, Silvestri was principally in charge of recruiting, training, directing
and coaching nurse practitioners and physician assistants in the CHOP Emergency
Department. Silvestri was administratively accountable for the Emergency

Department Advanced Practice Providers (“APPs”), represented APPs at multi-
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 9 of 16

disciplinary meetings of CHOP division managers and hospital committees, oversaw
the growth of APP staff from eight to thirty-seven providers, managed the delivery
of services to enhance patient outcomes and service, and demonstrated sound
financial stewardship of the department.

14, Silvestri received favorable ratings from APP staff and served as a
mentor to new APP managers and team leaders.

15. Silvestri served as an APP Manager on multiple hospital committees
including the Emergency Department Executive Committee, the Patient Safety and
Quality Improvement Committee, the Hospital Clinical Care Committee, the
Advanced Practical Provider Credentialing Committee, the Emergency Department
Operations Committee and the Disaster Committee.

16. Silvestri was a founding co-chair of the Health Advocacy Committee
and co-chair of the Financial Stewardship Initiative.

17. Silvestri facilitated a multidisciplinary team to develop direct billing
practices for nurse practitioners.

18. Silvestri developed a direct billing model for nurse practitioners which
was recognized as a best practice, and covered over 9,500 patients in Fiscal Year
2018.

19, Silvestri represented CHOP on national committees in a leadership
capacity for over a decade, and was a founding member of the Advanced Practice
Nursing Annual Conference, which draws a national audience and generates

income for continuing education.
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 10 of 16

20. Silvestri presented, by invitation, at a 2016 international conference on
pediatric emergency services, which Jackie Noll, CHOP’s Senior Director of
Nursing, called a “major accomplishment”.

21, Silvestri has been a contributing author in national publications on the
subject of the role and development of the emergency department nurse
practitioner.

22. Silvestri received outstanding performance evaluations, including
ratings of “exceeding expectations”. Silvestri received accolades from subordinates
and management across multiple departments in CHOP, and has been recognized
as a leader in her field both locally and nationally.

23.  Silvestri’s performance review for Fiscal Year 2016 describes her as
exceeding performance expectations, and state that she “developed a direct billing
model of care which continued to be a best practice at CHOP”, commends her for
“sharing [her] experience with others”, states that she is a “valued clinician and
operational leader” and notes that she “promotes professionalism and engagement
with her staff’.

24, Silvestri’s Fiscal Year 2017 performance review describes her as a
“solid ED APP manager” and notes her “nimble...operational decision-making” and
how she “worked very effectively to grow her team”. It notes how she “worked to

‘assure all ED initiatives” and “has a wealth of experience that many new managers

will appreciate.”
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 11 of 16

CHOP’s Adverse Employment Actions

25. In September, 2017, Silvestri’s immediate manager, Jackie Noll, and
Susan Kolb, Director of Advanced Practice Nursing, stopped inviting Silvestri to
meetings.

26. When Silvestri spoke with Mary Legner, Senior Human Resources
Business Partner at CHOP, regarding Ms. Noll and Ms. Kolb’s decisions not to
invite Silvestri to meetings, a Human Resources meeting took place between
Silvestri, Noll, and Jamie Lowell, MD, Pediatric Emergency Medicine Fellow at
CHOP.

27. After the meeting with Human Resources, Noll began making
comments to Silvestri about her lack of “emotional intelligence” affecting her ability
to “lead the group to the next leve?’ and described Silvestri as “defensive” and
“exhausting”.

28.  Silvestri’s next performance review, for Fiscal Year 2018, was the last
one before her demotion.

29. The review, prepared by Noll, gave Silvestri a lower score than she had
ever received before in her decade of management—2.52 overall, citing purported
concerns about “emotional intelligence”.

30. Nonetheless, the 2018 performance review also includes peer reviews
calling Silvestri a “tremendously effective communicator” and “a treasure”.

31. Silvestri’s overall score of 2,52 out of 5, this did not warrant Silvestyi’s

demotion. To the contrary, Silvestri’s score left her bonus-eligible,
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 12 of 16

32. On August 20, 2018, Noll, asked Silvestri to vacate her position within
sixty days, and encouraged Silvestri to seek non-management employment within
CHOP. Ms. Noll gave vague reasons to Silvestri’s demotion related to emotional
inteligence and leadership.

33. Silvestri was not informed prior to her demotion that she was
supposedly not meeting performance expectations in leadership competencies that
would lead to removal from a leadership position. Silvestri’s work did not decline
and she met the objective expectations of her position.

34, Silvestri had not been placed on a performance action plan at any time
to remediate any supposed deficiencies in her leadership or communication.

35. CHOP’s purported concerns about “self-awareness” and “emotional
intelligence” were vague pretexts for CHOP’s decision to discriminate against
Silvestri and replace her with a subordmate who was more than two decades
younger than Silvestri who was less experienced and less accomplished.

36. Adding insult to injury, CHOP announced a party “to celebrate
Antonette’s 22 years in the ED and bid her farewell” as if Silvestri had decided to
retire or step down from a management role voluntarily.

37, | CHOP’s demotion of Silvestri from a management position, followed by
a non-working notification period during which Silvestri moved to a non-managerial
clinical role that was less desirable and had lower pay, was a tangible employment

action and official act of CHOP.
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 13 of 16

38. CHOP, through its manager, Jackie Noll, threatened to terminate
Silvestri if she commented on her demotion.

39. Due to the unendurable conditions of being subjected to a humiliating
demotion because of her age and replacement with a less experienced and less
accomplished 37 year old subordinate, Silvestri resigned from CHOP on January 4,
2019.

40. Asa direct result of CHOP’s discriminatory conduct against Silvestri
based on her age (59), Silvestri has sought employment outside of CHOP and now
works for The Joint Commission, where her compensation is more than a third less
than her base compensation (exclusive of bonuses) when Silvestri worked as APP
Manager for the CHOP Emergency Department.

| COUNT I
Violation of the Age Discrimination in Employment Act vy. CHOP

41, Silvestri incorporates the allegations of the preceding paragraphs as if
fully set forth herein.

42, Silvestri was at least 40 years old at the time she suffered an adverse
employment action. Specifically, she was 59 years old on November 2, 2018, when
she was demoted by CHOP.

43. At present and at all times during the events described above, Silvestri
has been and is qualified for the position of APP Manager for the CHOP Emergency

Department.
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 14 of 16

44, Silvestri suffered an adverse employment action on November 2, 2018
when she was demoted to a non-managerial position.

45, Silvestri suffered an adverse employment action when she was moved
to a non-managerial position with less favorable work assignments and lower pay.

46, Silvestri was replaced by an individual who was twenty-two years her
junior, and who had been Silvestri’s subordinate prior to Silvestri’s demotion, and
who had less experience and fewer professional achievements than Silvestri.

47. CHOP would not have demoted Silvestri to a non-management
position if not for Silvestri’s age and CHOP’s intent to replace Silvestri with a
younger individual.

48. CHOP’s humiliating demotion of Silvestri because of her age and
replacement of Silvestri with an individual 22 years younger than Silvestri,
combined with CHOP’s transfer of Silvestri to a lower-paying non-managerial
position, was so egregious, unpleasant, unendurable, and difficult that a reasonable
person in Silvestri’s position would have felt compelled to resign.

49. CHOP’s humiliating demotion of Silvestri because of her age and
replacement of Silvestri with an individual 22 years younger than Silvestri,
combined with CHOP’s transfer of Silvestri to a lower-paying non-managerial
position, was so egregious, unpleasant, unendurable, and difficult that Silvestri was

constructively discharged, resigning on January 4, 2019.
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 15 of 16

COUNT II
Violation of the Pennsylvania Human Relations Act, 43 P.S. § 951 et seg.

{Age Discrimination)

50. Silvestri incorporates the allegations in the preceding paragraphs as if
fully set forth herein.

51, The PEHRA prohibits employers from discriminating on the basis of age
in a manner that is “identical” to the ADEA, such that a “single analysis” applies to
both the ADEA and PHRA. Willis v. UPMC Children's Hosp. of Pittsburgh, 808 F.3d
638, 643 (3d Cir. 2016).

52. As set forth above, Silvestri was unlawfully discriminated against by
CHOP based on her age in violation of 43 P.S. § 951 et seq.

53. As set forth above, Silvestri was constructively discharged by CHOP
based on her age in violation of 43 P.S. § 951 et seq.

WHEREFORE, Plaintiff, Antonette Silvestri, respectfully requests the Court
to:

(1) Enter judgment in favor of Plaintiff, Antonette Silvestri and against
Defendant, The Children’s Hospital of Philadelphia, for back pay in the
amount of wages and fringe benefits which Plaintiff would have earned
and been entitled to receive but for the unlawful actions of Defendant;

(2) Award front pay and future loss of earnings and fringe benefits which
Plaintiff would earn but for the unlawful actions of Defendant;

(3) Enter judgment in favor of Plaintiff and against Defendants for

compensatory damages and punitive damages as allowable by law,

10
Case 2:21-cv-02876-RBS Document1 Filed 06/29/21 Page 16 of 16

including but not limited to damages for humiliation and emotional
distress;
(4) Any and all other equitable relief as the Court deems just, proper and
appropriate; and
(5) An award of reasonable attorney fees, costs and interest.
PLAINTIFF REQUESTS A TRIAL BY JURY TO THE EXTENT ALLOWED
BY APPLICABLE LAW.

SWARTZ CAMPBELL LLC
f

 

William T. Salzer
Daniel H. Assaraf
Attorneys for Plaintiff,
Antonette Silvestri

11
